DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7, 8, 11, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (USP 6715596) in view of Beck (USP 9987880).
Regarding claim 7, Muramatsu discloses a transmission housing assembly, comprising: a transmission housing (fig.2, 111); and a freewheel (fig.2, 127); wherein the freewheel is non-positively connectable to a motor shaft (connectable to a shaft, see shaft 105 in fig.2); the freewheel is pressed into the opening in the transmission housing (as seen in fig.2, the freewheel is pressed into the opening).  
Muramatsu further fails to explicitly disclose or is silent to the transmission housing includes a steel bearing bush overmolded with aluminum which defines an opening in the transmission housing and/or the particular casting process and pressing of the freewheel.
Beck teaches the concept of providing a steel bearing bush (34 or 36) for use within a housing (2) in which the bush is overmolded with aluminum (Col.5, lines 6-9 describe how the housing is aluminum and col.5, lines 59-61 describe how the bush could be overmolded or cast into the housing) which defines an opening in the transmission housing and receives a bearing press fit therein (col.5, lines35-37). In other words, the bushing casted into or inserted into the mold of the housing and the freewheel is press fit into the bushing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission housing in Muramatsu to be made of aluminum and make use of a steel bearing bush for mounting the freewheel therein, as taught or suggested by Beck. The use of aluminum is well known in the art of transmission housing as it is lightweight and has advantageous properties as described in Beck. Further as a result of using aluminum it would likewise be beneficial to mount the freewheel with a steel bearing bush as discussed in Beck since the thermal expansion of the steel freewheel and the aluminum housing are different. Thus having the steel bearing bush will prevent any interfacing problems of the housing with the bearing/freewheel. All of these advantages and benefits are discussed in col.5 of Beck and the transmission housing in Muramatsu would directly benefit from said arrangement.
Regarding claim 8, Muramatsu in view of Beck discloses transmission housing assembly according to claim 7, wherein the steel bearing bushing has a non-round shape on its outside (Beck teaches how the bearing bushing could have various non-round shapes, seen in the figures).  
Regarding claim 11, Muramatsu discloses the method according to claim 7, wherein the freewheel allows rotation of the motor shaft in only one direction (the freewheel forms or has the backstop; note Applicant’s own disclosure makes no specific mention or shows any backstop, just that the freewheel itself is the backstop).  
Regarding claim 14, Muramatsu in view of Beck disclose the freewheel directly contacts a steel surface of the steel bearing bush (upon teaching of the bearing bush into Muramatsu, it is clearly evident that it would directly contact the surface of the bearing bush).
Claims 1-6, 9, 10, 12, 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Muramatsu (USP 6715596) in view of Beck (USP 9987880) and further in view of Ikeda et al. (USP 7093703).
Regarding claim 1, Muramatsu discloses a transmission housing assembly, comprising: a transmission housing (fig.2, 111); and a freewheel (fig.2, 127); wherein the freewheel is non-positively connectable to a motor shaft (connectable to a shaft, see shaft 105 in fig.2); the freewheel is pressed into the opening in the transmission housing (as seen in fig.2, the freewheel is pressed into the opening).  
Muramatsu fails to disclose that the freewheel has both an inner ring and an outer ring (it has an outer ring in the embodiment of fig.2).
Ikeda et al. teaches a freewheel ball bearing which has an inner ring and outer ring (see fig.1, outer ring 2 and inner ring 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known freewheel of Muramatsu with a similar known freewheel as taught by Ikeda et al. in order to yield the same predictable result of providing a freewheel assembly to the transmission and allowing the shaft to rotate in only one direction. Note this is a simple substitution as both elements have the same functionality and the base reference already uses the freewheel.
Muramatsu further fails to explicitly disclose or is silent to the transmission housing includes a steel bearing bushing overmolded with aluminum which defines an opening in the transmission housing.
Beck teaches the concept of providing a steel bearing bushing (34 or 36) for use within a housing (2) in which the bushing is overmolded with aluminum (Col.5, lines 6-9 describe how the housing is aluminum and col.5, lines 59-61 describe how the bush could be overmolded or cast into the housing) which defines an opening in the transmission housing and receives a bearing press fit therein (col.5, lines35-37).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the transmission housing in Muramatsu to be made of aluminum and make use of a steel bearing bush for mounting the freewheel therein, as taught or suggested by Beck. The use of aluminum is well known in the art of transmission housing as it is lightweight and has advantageous properties as described in Beck. Further as a result of using aluminum it would likewise be beneficial to mount the freewheel with a  steel bearing bush as discussed in Beck since the thermal expansion of the steel freewheel and the aluminum housing are different. Thus having the steel bearing bush will prevent any interfacing problems of the housing with the bearing/freewheel. All of these advantages and benefits are discussed in col.5 of Beck and the transmission housing in Muramatsu would directly benefit from said arrangement.
Regarding claim 2, Muramatsu discloses the transmission housing assembly according to claim 1, wherein the opening of the transmission housing is centrally located in the transmission housing (seen in figures).  
Regarding claim 3, Muramatsu in view of Beck discloses transmission housing assembly according to claim 1, wherein the steel bearing bushing has a non-round shape on its outside (Beck teaches how the bearing bushing could have various non-round shapes, seen in the figures).  
Regarding claim 4, Muramatsu discloses the transmission housing assembly according to claim 1, wherein the inner ring of the freewheel is seated on a motor shaft and pressed thereto (evident from the figures; it is pressed onto a motor shaft).  
Regarding claim 5, Muramatsu in view of Ikeda disclose a transmission housing assembly according to claim 1, wherein the freewheel includes a backstop and allows rotation of the motor shaft in only one direction (the freewheel forms or has the backstop; note Applicant’s own disclosure makes no specific mention or shows any backstop, just that the freewheel itself is the backstop).  
Regarding claim 6, Muramatsu is silent to an actuator of an automotive automatic transmission, the actuator comprising: an electric motor with a motor shaft; and 6a transmission with the transmission housing assembly according to claim 1. The examiner takes official notice that the use of an electric motor is old and well known in the art. In addition the transmission is known to be connected to a motor shaft. It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have used a known electric motor and/or motor shaft in the assembly in Muramatsu to achieve the same predictable result of driving the assembly.   
Regarding claims 9 and 12, Muramatsu fails to disclose that the freewheel has both an inner ring and an outer ring (it has an outer ring in the embodiment of fig.2) and is a ball bearing freewheel.
Ikeda et al. teaches a freewheel ball bearing which has an inner ring and outer ring (see fig.1, outer ring 2 and inner ring 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have substituted the known freewheel of Muramatsu with a similar known freewheel as taught by Ikeda et al. in order to yield the same predictable result of providing a freewheel assembly to the transmission and allowing the shaft to rotate in only one direction. Note this is a simple substitution as both elements have the same functionality and the base reference already uses the freewheel.
Regarding claim 10, the combination discloses the method according to claim 9, wherein the transmission housing assembly includes a motor shaft; and the method further includes pressing the inner ring of the freewheel with the motor shaft (seen in figures the freewheel would be pressed onto the shaft).  
Regarding claim 13, Muramatsu in view of Beck and Ikeda disclose the freewheel directly contacts a steel surface of the steel bearing bush (upon teaching of the bearing bush into Muramatsu, it is clearly evident that it would directly contact the surface of the bearing bush).
Response to Arguments
Applicant's arguments filed 04/28/2022 have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). It appears that Applicant is arguing against both references individually instead of what the combination as a whole teaches. Here, it is evident from fig.2 in Muramatsu that the references discloses the use of a freewheel bearing (for example, 127) which is directly mounted to the housing (111) at the location named bush (122). From the figure it is clear and understood that bush is just nomenclature for the location as it is evident that the freewheel bearing is mounted to the housing or rather that 122 is simply part of 111. Thus the examiner provided the conclusion that Muramatsu does not disclose the use of a steel bearing bushing per se with the freewheel bearing. To remedy this deficiency, the office action relies upon the Beck reference which directly teaches the concept of using a steel bearing bushing, which is overmolded by a housing made out of aluminum, with a bearing. The benefits of this arrangements are clearly identified and discussed in Beck et al. One having ordinary skill in the art would further understand how the teachings of a the wheel bearing in Beck correlate and translate to a freewheel bearing. A freewheel bearing is no more than a bearing with a clutch incorporated into it such that the bearing only rotates in one direction. Applicant’s alleged statement that a freewheel is significantly different than a bearing is unfounded and speculative. In addition, no evidence has been provided for the alleged differences. Thus the preponderance of evidence shows that it would have been obvious to one having ordinary skill in the art to modify the housing and freewheel in Muramatsu to make use of an aluminum housing and a steel bearing bushing to support the freewheel bearing. The benefits of this arrangement are well documented in the prior art and understood/predictable to one having ordinary skill in the art.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS C DIAZ/Primary Examiner, Art Unit 3656